6. EU relations with the Gulf Cooperation Council (
Mr President, I would like to thank the shadow rapporteurs, in particular Mr Howitt, Mrs Brepoels, Mrs Brantner and Mrs Jäätteenmäki, with whom we prepared these amendments. Thanks to the amendments, we have a report that fully accounts for the events taking place in the Gulf, and which states very clearly Parliament's position on the repression afflicting that region.
The first amendment, 16th new citation, is as follows:
'- having regard to the declarations by the High Representative of 10, 15 and 17 March, and the Council conclusions of 21 March on Bahrain and underlining in this context its full support for the freedom of expression and the right of citizens to peacefully demonstrate,'
This is the first amendment, and it is of course the English-language version, which has been distributed, that is deemed authentic.
(FR) The second amendment, recital A, is as follows:
'Whereas current EU-GCC relations require constant reviewing and updating in view of recent important and rapidly unfolding developments on the ground, which are evolving rapidly, at the heart of which needs to be the pursuit of human rights and democracy.'
(FR) A new recital A bis:
'A bis. Whereas demonstrators have expressed legitimate democratic aspirations in several GCC States; whereas the violent reaction of the authorities to the protests in Bahrain resulted in deaths, injuries and imprisonments; whereas Saudi, UAE and Kuwaiti troops have arrived in the country under the banner of the GCC to participate in the repression of demonstrators,'
(FR) In paragraph 7, after the first paragraph, the first indent should now read:
'- ensure respect for human rights and fundamental freedoms, with special regard to the freedom of speech and of assembly and the right to demonstrate peacefully, and to listen to and take into account the legitimate demands of protesters as well as to ensure their security;'
(FR) A new paragraph 7a:
'7a. Calls on all Member States in the Gulf Cooperation Council to recognise a continuing popular movement for democratic reform within the wider region, and calls for the full engagement with emerging civil society groups to promote a process of genuine peaceful democratic transition, within their own countries, with partners in the region and with the full support of the European Union;'
(FR) A new paragraph 7b:
ʻ7b. Expresses its deep concern at the violent response of and the use of force against protesters by Bahraini authorities and at the participation of foreign troops under the GCC banner in the repression of demonstrators; whereas this stands in stark contrast to the GCC's support for the protection of the citizens demanding freedom and democracy in Libya; calls for an immediate end to violence against peaceful protesters and for a political dialogue that can lead to further necessary political reforms in the country;'
(FR) A new paragraph 18a:
'18a. Takes note of the declaration by the GCC of 7 March 2011 in Abu Dhabi, which states that "the Ministerial council demands that the Security Council takes the steps necessary to protect civilians, including a no-fly zone in Libya”, which declaration has contributed to the decision of the Arab League and then the United Nations Security Council to pronounce themselves in favour of such a zone;'